Citation Nr: 0822850	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-40 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a low back strain.   
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from June 1972 to August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Phoenix, Arizona Regional Office (RO) which determined that 
new and material evidence had not been submitted to reopen 
claims for service connection for low back strain and for 
tinnitus.  In October 2004, the case was transferred to the 
Winston-Salem, North Carolina Regional Office (RO).  

In a June 2007 decision, the Board reopened the veteran's 
claims for service connection for a low back strain and for 
tinnitus and remanded the merits of those claims for further 
development.  The Board also made determinations as to other 
appealed issues in the June 2007 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

This case was previously remanded by the Board in June 2007 
to schedule the veteran for VA orthopedic and audiological 
examinations to determine the nature and etiology of his 
claimed low back disorder and tinnitus, respectively.  

In August 2007, the AMC notified the veteran that they had 
asked the nearest VA medical center to schedule him for an 
examination with respect to his appeal.  The AMC notified the 
veteran that the law stated that if a claimant, without good 
cause, failed to report for an examination or reexamination, 
the claim would be rated based on the evidence of record.  
The AMC noted that without an examination, they may have to 
deny the veteran's claim.  The veteran apparently failed to 
report for VA spine and audiological examinations scheduled 
in October 2007.  

In October 2007, the AMC notified the veteran that they had 
been informed by the Ashville, North Carolina VA Medical 
Center that he did not report for his scheduled examination.  
It was noted that the facility was asked to reschedule the 
veteran for an examination with respect to his appeal.  The 
veteran was again notified that if he, without good cause, 
failed to report for an examination or reexamination, the 
claim would be rated based on the evidence of record.  The 
veteran was also notified that without the examination, his 
claim may have to be denied.  

There is a notation in the record that the veteran failed to 
report for his scheduled VA spine and audiological 
examinations in November 2007.  In a statement received at 
the Board in December 2007, the veteran reported that he had 
an appointment for an examination at the Asheville, North 
Carolina VA Medical Center in November 2007.  He stated that 
on that date he was in the intensive care unit at the Murphy 
Medical Center, Murphy, North Carolina, with pneumonia.  The 
veteran provided the number of such facility for 
verification.  The veteran requested that the Asheville, 
North Carolina VA Medical Center be contacted to reschedule 
him for examinations at their earliest convenience.  

The Board observes that the veteran has clearly shown good 
cause for his failure to report for the scheduled 
examinations pursuant to 38 C.F.R. § 3.655.  The Board also 
notes that VA regulations provide that when a claimant fails 
to report for an examination scheduled in conjunction with a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.  38 C.F.R. § 3.655.  Thus, the 
case must again be remanded to schedule the veteran for VA 
examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for low back problems and for tinnitus 
since August 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since August 2005 
should be obtained.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his claimed low 
back strain.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current low 
back disabilities.  Based on a review 
claims file, examination of the veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater probability) that any diagnosed 
low back disability is etiologically 
related to the veteran's period of 
service.  

3.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
tinnitus.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review claims file, examination 
of the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is at least as 
likely as not (50 percent or greater 
possibility) that any current tinnitus was 
incurred in service or is the result of 
exposure to acoustic trauma during the 
veteran's period of service.  It should be 
noted that the veteran claims noise 
exposure from small arms fire and from 
aircraft due to his status as a 
parachuter.  It should also be noted that 
the veteran may have suffered noise 
exposure after service through his 
carpentry work.  

4.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for low back strain and for 
tinnitus.  If the claims are denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



